Exhibit 10.1

 

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER, dated as of November 15,
2012 (this “Amendment”), is made and entered by and among Physicians Formula
Holdings, Inc., a Delaware corporation (the “Company”), Markwins International
Corporation, a California corporation (“Parent”), and Markwins Merger Sub, Inc.,
a Delaware corporation and a wholly owned subsidiary of Parent (“MergerSub”).
Certain capitalized terms used but not defined in this Amendment are used as
defined in the Merger Agreement (as such term is defined below).

 

WHEREAS, the parties hereto previously entered into an Agreement and Plan of
Merger dated as of September 26, 2012 (the “Merger Agreement”);

 

WHEREAS, the Company Stockholder Approval was obtained on November 8, 2012, and
upon obtaining the Company Stockholder Approval, all of the conditions to the
Closing (other than conditions which by their terms are required to be satisfied
or waived at the Closing) were satisfied (or, if a condition to the performance
of the Company’s obligations, would be waived by the Company);

 

WHEREAS, as a result of the above, under the terms of the Merger Agreement, the
Closing was to occur on or before November 14, 2012;

 

WHEREAS, Parent and MergerSub have informed the Company that Parent and
MergerSub desire to have the Closing occur no later than December 13, 2012;

 

WHEREAS, subject to the terms hereof, the Company is willing to delay the
Closing;

 

WHEREAS, the respective boards of directors of MergerSub and the Company have
each determined that the transactions contemplated by this Amendment are fair
to, advisable and in the best interests of their respective stockholders and
have approved the execution, delivery and performance of this Amendment and the
transactions contemplated by this Amendment; and

 

WHEREAS, the parties hereto desire to amend the Merger Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                      Definitions. The following defined term
is hereby deleted from Section 1.01: “Prior Date.”

 

2.                                      Closing. Section 2.05 of the Merger
Agreement is hereby amended to read in full as follows:

 

Closing. Provided that all of the conditions set forth in Article VIII continue
to be satisfied (other than conditions which by their terms are required to be
satisfied or waived at the Closing, but subject to the satisfaction or waiver of
such conditions), the closing of the Merger (the “Closing”) shall occur at
11:00 a.m. Pacific time on December 13, 2012, unless the parties mutually agree
upon an earlier date. The date on which the Closing occurs is hereinafter
referred to as the “Closing Date.”  The Closing shall take place at the offices
of Sheppard, Mullin, Richter & Hampton LLP, 1901 Avenue of the Stars,
Suite 1600, Los Angeles, CA 90067-6017, or at such other place as agreed to by
the parties hereto.

 

--------------------------------------------------------------------------------


 

3.                                      Company Stockholder Approval. The
parties hereto acknowledge and agree that the Company Stockholder Approval was
obtained as of November 8, 2012 in accordance with applicable Law and the
Company Charter and Company Bylaws.

 

4.                                      Additional Conditions to Obligations of
Parent and MergerSub.

 

4.1                               Section 8.02(a) of the Merger Agreement is
hereby amended to read in full as follows:

 

(a)                                 Representations and Warranties. The
Fundamental Company Representations shall be true and correct in all respects
except for breaches that have a de minimis effect, (i) as of the date of this
Agreement to the extent such representations and warranties speak of such date,
and (ii) at and as of the Closing Date (except to the extent such
representations and warranties speak as of an earlier date, as of such earlier
date) with the same force and effect as though made on and as of such date;

 

4.2                               Sections 8.02(g) and 8.02(h) of the Merger
Agreement are each hereby amended to read in full as follows:

 

[Intentionally Omitted];

 

5.                                      Termination.

 

5.1                               Section 9.01(b) of the Merger Agreement is
hereby amended to read in full as follows:

 

(b)                                 by the Company, if December 13, 2012 (the
“Outside Date”) shall have occurred and the Merger shall not have been
consummated; provided, that the right to terminate this Agreement under this
Section 9.01(b) shall not be available to the Company if the Company’s failure
to fulfill any of its obligations under this Agreement was the primary cause of,
or resulted in, the failure of the Merger to be consummated on or before the
Outside Date;

 

5.2                               Sections 9.01(e) and 9.01(h) of the Merger
Agreement are each hereby amended to read in full as follows:

 

[Intentionally Omitted];

 

6.                                      Fees and Expenses.

 

6.1                               Sections 9.03(b)(i), 9.03(b)(ii) and
9.03(b)(vi) of the Merger Agreement are each hereby amended to read in full as
follows:

 

[Intentionally Omitted];

 

6.2                               The first sentence of Section 9.03(c) of the
Merger Agreement is hereby amended to read in full as follows:

 

Parent Termination Fee. Parent agrees that Parent shall pay to the Company an
amount equal to $4,500,000 (the “Parent Termination Fee”)

 

--------------------------------------------------------------------------------


 

if this Agreement is validly terminated by the Company pursuant to
Section 9.01(b) or Section 9.01(k).

 

7.                                      Disclosure Schedules. Sections
8.02(g) and 8.02(h) of the Disclosure Schedule are each hereby amended to read
in full as follows:

 

[Intentionally Omitted.]

 

8.                                      Company Compliance. The parties hereto
acknowledge and agree that the Company has not failed to perform or comply in
any respect with any of the agreements and covenants of the Company required by
the Agreement to performed or complied with by it on or prior to the date
hereof.

 

9.                                      Parent’s Approval. By executing this
Amendment, Parent approves this Amendment in its capacity as the sole
stockholder of MergerSub, in addition to its capacity as a party to the Merger
Agreement.

 

10.                               Entire Agreement. Except as expressly set
forth in this Amendment, the Merger Agreement reamins in full force and effecti
in accordance with its terms. Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference, and each reference to “this
Agreement” and each other similar reference contained in the Merger Agreement
shall refer to the Merger Agreement as amended by this Amendment.

 

11.                               Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.

 

12.                               Counterparts. This Amendment may be executed
and delivered in two or more original, facsimile or .PDF counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

MARKWINS INTERNATIONAL CORPORATION

 

By:

/s/ Eric Chen

 

Name: Eric Chen

 

Title: Chief Executive Officer

 

MARKWINS MERGER SUB, INC.

 

By:

/s/ Eric Chen

 

Name: Eric Chen

 

Title: Chief Executive Officer

 

PHYSICIANS FORMULA HOLDINGS, INC.

 

By:

/s/ Ingrid Jackel

 

Name: Ingrid Jackel

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------